Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 6, 9-12, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018).
Regarding claim 1, JIN et al. teach a method (see Abstract and Fig.1) comprising: storing, by an edge network exposure function device (see Fig.1, SCEF device), service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receiving, by the edge network exposure function device from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned);
(see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]) and transmitting, by the edge network exposure function device to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned).
JIN et al. is silent in teaching the above method comprising converting, by the edge network exposure function device, the radio access network information.
However, Sami Kekki et al. teach a method (see page 4, Introduction) comprising converting, by the edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device), the radio access network information (see Fig.5 & page 14, 4th para wherein exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also   the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. to 
	 Regarding claim 2, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
	Sami Kekki et al. further teach the method of claim 1, further comprising: filtering, by the edge network exposure function device, the radio access network information, wherein the filtering includes removing one or more instances of radio access network information (see page 12, 3rd para wherein in application mobility, relocating a user’s context and/or application instance by removing from one MEC host and relocating to another MEC host to continue offering an optimized service experience for the user, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 3, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
JIN et al. further teach the method of claim 1, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
Regarding claim 4, JIN et al. and Sami Kekki et al. together teach the method of claim 3.
Sami Kekki et al. further teach the method of claim 3, wherein the first application service layer network device includes a multi-access edge platform manager (see page Fig.5, MEC system level management device/multi-access edge platform manager and 4th para) (and the same motivation is maintained as in claim 1). 
Regarding claim 6, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
JIN et al. further teach the method of claim 1, further comprising: receiving, by the edge network exposure function device from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); converting, by the edge network exposure function device, the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first processing policy into the second processing policy, is mentioned); selecting, by the edge network exposure function device, the radio access network device based on the service information and the control information (see para [0106] wherein the capability exposure function device configuring the second processing policy on the network side device, such as base station/radio access network device, is mentioned) and transmitting, by the edge network exposure function device to the radio access network device, the converted control information (see para [0106] wherein the base station processing the data packet by using the second processing policy, is mentioned).

Regarding claim 9, JIN et al. teach an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10) comprising: a communication interface (see Fig.10, network interface and para [0231]); a processor (see Fig.10, processor and para [231]), wherein the processor is configured to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, via the communication interface from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned); select a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, via the communication interface to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above edge network exposure function device comprising converting the radio access network information.
However, Sami Kekki et al. teach a edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information (see Fig.5 & page 14, 4th para wherein exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also  the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above edge network exposure function device of JIN et al. to include converting the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related 
Regarding claim 10, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
Sami Kekki et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: filter the radio access network information, wherein the filtering includes removing one or more instances of radio access network information (see page 12, 3rd para wherein in application mobility, relocating a user’s context and/or application instance by removing from one MEC host and relocating to another MEC host to continue offering an optimized service experience for the user, is mentioned) (and the same motivation is maintained as in claim 9). 
Regarding claim 11, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
	Regarding claim 12, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 11.
Sami Kekki et al. further teach the edge network exposure function device of claim 11, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management th para) (and the same motivation is maintained as in claim 9). 
Regarding claim 14, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: receive, via the communication interface from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); convert the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first processing policy into the second processing policy, is mentioned); select the radio access network device based on the service information and the control information (see para [0106] wherein the capability exposure function device configuring the second processing policy on the network side device, such as base station/radio access network device, is mentioned); and transmit, via the communication interface to the radio access network device, the converted control information (see para [0106] wherein the base station processing the data packet by using the second processing policy, is mentioned). 

Regarding claim 17, JIN et al. teach a non-transitory computer-readable storage medium storing instructions executable by a processor of an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10, processor 1001), which when executed cause the edge network exposure function device (see para 0231]) to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned); select a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above non-transitory computer-readable storage medium comprising converting the radio access network information.
However, Sami Kekki et al. teach a system (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information (see Figures 5 & 8, NEF device/edge network exposure function device), the radio access network information (see Fig.5 & page 14, 4th para wherein exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also   the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of JIN et al. to include converting the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related 
Regarding claim 18, JIN et al. and Sami Kekki et al. together teach the non-transitory computer-readable storage medium of claim 17.
Sami Kekki et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed by the processor further cause the edge network exposure function device to: filter the radio access network information, wherein the filtering includes removing one or more instances of radio access network information (see page 12, 3rd para wherein in application mobility, relocating a user’s context and/or application instance by removing from one MEC host and relocating to another MEC host to continue offering an optimized service experience for the user, is mentioned) (and the same motivation is maintained as in claim 17). 
Regarding claim 20, JIN et al. and Sami Kekki et al. together teach the non-transitory computer-readable storage medium of claim 17.
JIN et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
Sami Kekki et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para).

s 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of DAO et al. (US Pub. No: 2019/0261260 A1).
	Regarding claim 5, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
	JIN et al. further teach the method of claim 1, further comprising storing, by the edge network exposure function device, end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
	JIN et al. and Sami Kekki et al. together yet are silent in teaching the method of claim 1, further comprising receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. and Sami Kekki et al. to include both receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
Regarding claim 13, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: store end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
JIN et al. and Sami Kekki et al. together yet are silent in teaching the edge network exposure function device comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE 0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al. and Sami Kekki et al. to include both receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
Regarding claim 19, JIN et al. and Sami Kekki et al. together teach the non-transitory computer-readable storage medium of claim 17.
JIN et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed by the processor further cause the edge network exposure function device to: store end 
JIN et al. and Sami Kekki et al. together yet are silent in teaching the non-transitory computer-readable storage medium of claim 17, further comprising receiving, from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
.
6.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of HUANG (US Pub. No: 2020/0296653 A1).
Regarding claims 7 & 8, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the method of claim 1, further comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service 
However, HUANG teaches a method (see Abstract & Fig.5) comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 404/main NEF (e.g., route information) so that the mobile network interaction proxy 402 can facilitate use of the edge computing system 410 by the mobile network 409 (e.g., to trigger mobile application lifecycle management at Block B and Block C), is mentioned), selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message (see para [0049] wherein the request from the first interface of mobile network interaction proxy 402 containing parameters that may assist in routing computing and communication resources from the mobile network 409 to the edge computing system 410/second application service layer network device, is mentioned) and transmitting, by the edge network exposure function device to the second application service layer network device, the message and wherein the message indicates to instantiate the application service (see paragraphs [0049] and [0052] wherein the mobile network interaction proxy 402 sending to block B 406/second 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. and Sami Kekki et al. to include all of receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, by the edge network exposure function device to the second application service layer network device, the message and wherein the message indicates to instantiate the application service, disclosed by HUANG in order to provide an effective mechanism for efficiently identifying and sending edge computing parameters for an edge computing system and also for efficiently integrating a mobile network with an edge computing system in the wireless communication system.
Regarding claims 15 & 16, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 14.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the edge network exposure function device of claim 14, the processor is further configured to: receive, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, select a second application service layer network 
However, HUANG teaches a system (see Abstract & Fig.5) comprising receiving, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 404/main NEF (e.g., route information) so that the mobile network interaction proxy 402 can facilitate use of the edge computing system 410 by the mobile network 409 (e.g., to trigger mobile application lifecycle management at Block B and Block C), is mentioned), selecting a second application service layer network device of the one of the application service layer networks based on the service information and the message (see para [0049] wherein the request from the first interface of mobile network interaction proxy 402 containing parameters that may assist in routing computing and communication resources from the mobile network 409 to the edge computing system 410/second application service layer network device, is mentioned) and transmitting, via the communication interface to the second application service layer network device, the message and wherein the message indicates to instantiate by application service (see paragraphs [0049] and [0052] wherein the mobile network interaction proxy 402 sending to block B 406/second application service layer network device, through the second interface, a traffic steering request (e.g., a service provision information), is mentioned). 


Conclusion
7.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
8/14/2021